Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.

                                              ADVANCE SHEET HEADNOTE
                                                            May 18, 2020

                                 2020 CO 41

No. 19SC298, Destination Maternity v. Burren—Workers’ Compensation—
Maximum Medical Improvement.

      In this workers’ compensation case, the supreme court considers whether

an Administrative Law Judge may place a claimant at maximum medical

improvement (“MMI”) after concluding that an employer or an employer’s insurer

has overcome the finding of a Division Independent Medical Examination doctor

that a claimant hasn’t reached MMI.

      The supreme court holds that once an Administrative Law Judge concludes

that an employer or an employer’s insurer has overcome a Division Independent

Medical Examination doctor’s MMI opinion, the Administrative Law Judge may

determine the claimant’s MMI status and permanent impairment rating as

questions of fact.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                  2020 CO 41

                     Supreme Court Case No. 19SC298
                   Certiorari to the Colorado Court of Appeals
                    Court of Appeals Case No. 18CA565

                                  Petitioners:

        Destination Maternity and Liberty Mutual Insurance Company,

                                       v.

                                 Respondent:

                                 Susan Burren.

                             Judgment Reversed
                                  en banc
                                May 18, 2020




Attorneys for Petitioners:
Ruegsegger Simons & Stern, LLC
Michele Stark Carey
      Denver, Colorado

Attorneys for Respondent:
Irwin Fraley, PLLC
Roger Fraley, Jr.
      Centennial, Colorado
Attorneys for Amicus Curiae Colorado Self Insurers Association:
Hall & Evans, L.L.C.
Douglas J. Kotarek
Matthew J. Hegarty
      Denver, Colorado




JUSTICE HOOD delivered the Opinion of the Court.
JUSTICE MÁRQUEZ dissents.
                                     2
¶1    “Maximum medical improvement” (“MMI”) is often a pivotal point in a

workers’ compensation case. It marks when an injured employee stops receiving

certain temporary statutory benefits and potentially starts receiving permanent

disability benefits, the costs of which are borne by employers and their insurers.

Because of the economic implications for all concerned, MMI can become a legal

battleground. This case has been fought on that battleground for years now.

¶2    Susan Burren was injured at work, and she received temporary workers’

compensation benefits after her employer admitted liability.        Many months

passed, with many efforts to treat her injuries, but none of her authorized treating

physicians (“ATPs”) placed her at MMI. Her employer and her employer’s insurer

sought a second opinion regarding Burren’s MMI status, and Burren subsequently

underwent a Division Independent Medical Examination (“DIME”). The DIME

doctor who examined Burren also declined to place her at MMI. The employer

and insurer then challenged the DIME doctor’s opinion under section

8-42-107(8)(b)(III), C.R.S. (2019), of the Workers’ Compensation Act (“Act”). For

the reasons discussed below, an administrative law judge (“ALJ”) concluded that

the employer and insurer had overcome the DIME doctor’s finding. The ALJ then

placed Burren at MMI with a finding of no permanent impairment, making Burren

ineligible to receive permanent disability benefits. An administrative panel agreed

with the ALJ. Burren appealed.


                                         3
¶3    A division of the court of appeals concluded that the ALJ had no authority

to place Burren at MMI. Instead, Burren should have been allowed to resume

treatment with her ATPs until either an ATP or a DIME doctor placed her at MMI.

The employer and its insurer asked for our review.

¶4    We reverse. We hold that once an ALJ concludes that an employer or an

employer’s insurer has overcome a DIME doctor’s MMI opinion under section

8-42-107(8)(b)(III), the ALJ may determine the claimant’s MMI status and

permanent impairment rating as questions of fact.

                        I. Facts and Procedural History

         A. MMI, Permanent Impairment, and the DIME Process

¶5    The Act provides both medical treatment and disability compensation for

employees injured in the workplace.            Harman-Bergstedt, Inc. v. Loofbourrow,

2014 CO 5, ¶ 10, 320 P.3d 327, 329. In the parlance of workers’ compensation law,

these employees are generally referred to as claimants. If an employer or the

employer’s insurer (for ease of reference, we’ll just refer to them collectively as

“employer”) admits liability, it typically offers a claimant a list of ATPs, who are

available to provide medical care to the claimant. Williams v. Kunau, 147 P.3d 33,

36 (Colo. 2006). A claimant might also receive temporary lost-wage benefits.

Harman-Bergstedt, ¶ 13, 320 P.3d at 330.




                                           4
¶6      A claimant receives such care and benefits until she reaches MMI,

§ 8-42-105(3)(a), C.R.S. (2019), the “point in time when any medically determinable

physical or mental impairment as a result of [workplace] injury has become stable

and when no further treatment is reasonably expected to improve the condition,”

§ 8-40-201(11.5), C.R.S. (2019). After reaching MMI, a claimant stops receiving

temporary disability benefits, and if the injury resulted in permanent medical

impairment, the claimant begins receiving permanent disability benefits. Harman-

Bergstedt, ¶ 13, 320 P.3d at 330.

¶7      Generally, an ATP determines whether a claimant has reached MMI.

§ 8-42-107(8)(b)(I) (“An authorized treating physician shall make a determination

as to when the injured employee reaches maximum medical improvement.”). If

an ATP places the claimant at MMI and “permanent medical impairment has

resulted from the injury, the [ATP] shall determine a medical impairment rating

as a percentage of the whole person.” Id. at -107(8)(c). A claimant’s medical

impairment rating dictates how much the claimant will receive in permanent

disability benefits. Id. at -107(8)(d).

¶8      But the Act also allows an employer to dispute the ATP’s conclusion. The

employer may do so by requesting that the claimant undergo a DIME, but only

when:

        • at least twenty-four months have passed since the date of injury;


                                          5
      • a party has requested in writing that an ATP determine whether the
        claimant has reached MMI;

      • the ATP has not determined that the claimant has reached MMI; and

      • a physician other than the ATP has determined that the claimant has
        reached MMI.
Id. at -107(8)(b)(II)(A)–(D). If the DIME doctor determines that a claimant has

reached MMI, the doctor “shall also determine the injured worker’s permanent

medical impairment rating.” Id. at -107(8)(b)(III).

¶9    Because an employer cannot request such an exam until twenty-four

months after the injury, that exam is known as a “twenty-four-month DIME.” See

Burren v. Indus. Claim Appeals Office, 2019 COA 37, ¶ 5, __ P.3d __. As the party

requesting the twenty-four-month DIME, the employer must pay the full cost of

the exam. § 8-42-107.2(5)(a), C.R.S. (2019).

¶10   A twenty-four-month DIME doctor’s MMI determination typically controls.

See City of Manassa v. Ruff, 235 P.3d 1051, 1059 (Colo. 2010) (Martinez, J., dissenting)

(“The findings of a[] [D]IME physician are all but dispositive.”); Magnetic Eng’g,

Inc. v. Indus. Claim Appeals Office, 5 P.3d 385, 387 (Colo. App. 2000) (noting that a

DIME doctor’s opinion “has presumptive effect”).                   However, section

8-42-107(8)(b)(III) allows a party to overcome the DIME doctor’s “finding

regarding [MMI] . . . by clear and convincing evidence.” Clear and convincing

evidence is “stronger than a mere ‘preponderance’; it is evidence that is highly


                                           6
probable and free from serious or substantial doubt.” Metro Moving & Storage

Co. v. Gussert, 914 P.2d 411, 414 (Colo. App. 1995). Thus, to carry that burden, an

employer must produce evidence showing that it’s “highly probable” the DIME

doctor’s MMI determination was incorrect. Id.

¶11   ALJs “have original jurisdiction to hear and decide all matters arising under

[the Act].” § 8-43-201(1), C.R.S. (2019). Thus, an ALJ is the arbiter of disputes

under section 8-42-107(8)(b)(III) and determines whether the appealing party has

overcome the twenty-four-month DIME doctor’s MMI determination by clear and

convincing evidence. Magnetic Eng’g, 5 P.3d at 387.

                                B. Burren’s Claim

¶12   Burren suffered work-related injuries in September 2014 at her job as the

manager of a retail clothing store owned by Destination Maternity, her employer.

Burren testified that she injured herself after installing a steel and Plexiglas shelf

above her head and moving a fourteen-foot ladder across an uneven floor. She

first reported pain in her right arm and shoulder but later complained of

additional pain in her neck.     She received treatment for those injuries from

multiple ATPs; however, none of her ATPs placed her at MMI.

¶13   In June 2015, Destination Maternity and its insurer, Liberty Mutual

Insurance Company (collectively, “Destination Maternity”), hired a third-party

physician, Dr. Allison Fall, to examine Burren. Dr. Fall concluded that Burren had


                                          7
not suffered any work-related neck injury and predicted that she would reach

MMI for her right arm and shoulder injuries “in three to six months.” Dr. Fall also

noted that Burren’s subjective pain complaints did not “match the injury and the

objective findings,” and she recommended that Burren “pursu[e] a psychological

evaluation.”

¶14   After that appointment, Burren continued to receive medical treatment from

her ATPs. One of those physicians, Dr. Michael Horner, placed Burren at MMI for

her neck injury on June 28, 2016. Dr. Fall re-examined Burren about one month

later, at which point she placed Burren at MMI for her right arm and shoulder

injuries as of August 9, 2016, with no permanent impairment.           Destination

Maternity then properly petitioned for a twenty-four-month DIME under section

8-42-107(8)(b)(II).

¶15   The DIME doctor, Dr. Clarence Henke, examined Burren on December 27,

2016, and he concluded that: (1) Burren suffered work-related injuries to her right

arm, right shoulder, and neck; and (2) none of those injuries had reached MMI.

Destination Maternity challenged Dr. Henke’s conclusions under section

8-42-107(8)(b)(III).

¶16   After a hearing at which both Burren and Dr. Fall testified, the ALJ

concluded that Destination Maternity produced enough evidence contradicting




                                        8
the DIME to prove that it’s “highly probable” that Dr. Henke was incorrect.

Further, the ALJ noted that:

      • Dr. Henke’s examination and report were incomplete, as he proceeded
        “without having numerous relevant and necessary medical records,
        including Dr. Fall’s [second] report”;

      • Dr. Henke “failed to provide any details or analysis as to why [Burren]
        [wa]s not at MMI, or what needs to be done for [her] to reach MMI”;

      • although Dr. Henke recommended that Burren follow-up with one of her
        ATPs for further medical care, he “failed to state what body part [she]
        should follow up with,” and what type of future care she needed
        “despite nearly three years of treatment without any perceived benefit”;
        and

      • Dr. Henke failed to provide an impairment rating, “a required step in the
        DIME process.”

The ALJ also found that Burren’s testimony that no medical treatment provided

her relief, her “ambivalence” about continued treatment, her “exaggerated”

reports of pain and symptoms, and her refusal to undergo a psychological exam,

“undermine[d] [Burren’s] credibility concerning the presence of an actual injury.”

The ALJ concluded that Destination Maternity had overcome the DIME doctor’s

conclusions by clear and convincing evidence, and the ALJ placed Burren at MMI

for her workplace injuries as of June 28, 2016, with no permanent impairment.1




1It’s somewhat unclear whether the ALJ placed Burren at MMI as of June 28, 2016,
for all of her workplace-related injuries or only her cervical spine injury. In her
initial order, the ALJ placed Burren at MMI but required Burren to attend a
                                        9
¶17   Burren appealed the ALJ’s decision to the Industrial Claim Appeals Office

(“ICAO”). She argued that because none of her ATPs, nor the DIME doctor, placed

her at MMI for all of her workplace injuries, the ALJ lacked authority to do so.2

Burren further asserted that because neither the ATPs nor the DIME doctor placed

her at MMI, those physicians couldn’t calculate her permanent impairment rating;

therefore, the ALJ erred by interpreting that lack of rating as an indication that

Burren suffered no permanent impairment from her injuries.




psychological exam to “evaluate whether any further treatment is related to or
reasonably necessary to cure and relieve [Burren] from the effects of her right
upper extremity injuries.” Burren challenged that portion of the order as
contradicting the ALJ’s finding that Burren reached MMI. The ALJ thereafter
issued a supplemental order removing that requirement for further treatment and
concluding that “[Burren] reached MMI as of June 28, 2016, and without
permanent impairment,” but noting that “[a]s a result, [Burren] does not require
any further treatment with regard to her cervical spine.” (Emphasis added.) The ALJ
also retained language in the supplemental order that Dr. Fall credibly testified
that Burren reached MMI without impairment for her right arm and shoulder
injuries and that Burren’s cervical spine injury wasn’t workplace related. Thus,
the scope of the ALJ’s MMI determination remains slightly ambiguous.
2Although Dr. Horner placed Burren at MMI for her neck injury on June 28, 2016,
Burren contends that a claimant’s MMI date isn’t divisible—different injuries
arising from the same workplace incident cannot be assigned different MMI dates.
Burren points to Paint Connection Plus v. Indus. Claim Appeals Office, 240 P.3d 429,
433 (Colo. App. 2010), which says as much. But this issue is not within the scope
of the question on which we granted certiorari review; therefore, we do not
address it.

                                        10
¶18   The ICAO panel concluded that, even if a claimant’s ATPs and a twenty-

four-month DIME doctor agree the claimant isn’t at MMI, once an ALJ determines

that an employer has overcome the DIME doctor’s opinion, the ALJ must

determine the claimant’s MMI status and permanent impairment rating as a

question of fact. Burren v. Destination Maternity, W.C. No. 4-962-740-06, 2018 WL
1403659, at *5 (Colo. I.C.A.O. Mar. 15, 2018). The panel noted that an appellate

court will uphold an ALJ’s factual findings that are supported by substantial

evidence in the record. Id. at *3. And the panel concluded that substantial

evidence (“namely the opinions of Dr. Fall and Dr. Horner”) supported the ALJ’s

finding that Burren reached MMI on June 28, 2016, with no permanent

impairment.3 Id. at *4.

¶19    A division of the court of appeals reversed the ICAO’s decision. Burren,

¶ 1. The division concluded that an ALJ may only determine MMI as a question

of fact when the ATP and the DIME doctor disagree regarding a claimant’s MMI

status. Id. In the absence of such disagreement, “treatment should continue until




3 The ICAO interpreted the ALJ’s supplemental order as placing Burren at MMI
for all her workplace-related injuries on June 28, 2016. Burren didn’t challenge
whether the record supports that finding by the ICAO. Nor did she ask this court
to determine whether substantial evidence supports the ALJ’s finding that she
reached MMI on June 28, 2016. Thus, neither of these issues is before the court
today, and we decline to review whether the record supports a June 28, 2016, MMI
date.

                                       11
either the DIME or the ATP places the claimant at MMI.” Id. at ¶ 19. The division

thus concluded that once the DIME physician found Burren was not at MMI, she

“should have been returned to the ATP for continued treatment.” Id. at ¶ 18.

¶20      We granted Destination Maternity’s petition for certiorari review.4

                                     II. Analysis

¶21      We begin with the standard of review, then examine (1) the authority of an

ALJ under the plain language of the Act generally and under the plain language

of section 8-42-107(8)(b)(III) specifically, (2) the ICAO’s interpretation of section

8-42-107(8)(b)(III), and (3) the General Assembly’s evident intent in adding the

twenty-four-month DIME provision. In doing so, we conclude that once an ALJ

decides an employer has overcome a DIME doctor’s opinion, the ALJ may

determine the claimant’s MMI status and permanent impairment rating as

questions of fact.




4   We granted certiorari to review the following issue:
         Whether the court of appeals erred in holding that an administrative
         law judge cannot determine when an injured worker has reached
         maximum medical improvement when neither an authorized treating
         physician nor a division independent medical examiner has placed an
         injured worker at maximum medical improvement, despite the plain
         language of section 8-42-107(8)(b)(III), C.R.S. (2019), which permits
         the finding(s) of a division independent medical examiner to be
         overcome by clear and convincing evidence.
                                          12
                             A. Standard of Review

¶22   “We review the proper construction of statutes de novo.” Williams, 147 P.3d

at 36. When interpreting a statute, the reviewing court “must determine and put

into effect the intent of the legislature.” Davison v. Indus. Claim Appeals Office,

84 P.3d 1023, 1029 (Colo. 2004). We “‘give considerable weight to an agency’s

interpretation of its own enabling statute’; however, we set aside actions or

interpretations that are clearly erroneous, arbitrary, or otherwise not in accordance

with the law.” Id. (quoting Colo. Dep’t of Labor & Emp’t v. Esser, 30 P.3d 189, 193

(Colo. 2001)).

                 B. Whether an ALJ Can Determine MMI Status

¶23   Burren contends that in this context only ATPs and DIME doctors are

statutorily authorized to place a claimant at MMI. Under Burren’s interpretation,

even if an employer overcomes a DIME doctor’s opinion that a claimant isn’t at

MMI, the ATP’s existing finding that a claimant hasn’t reached MMI remains fully

intact. And ALJs are powerless to overrule an ATP and conclude otherwise.

¶24   Destination Maternity asserts that once an ALJ concludes that an employer

has overcome the DIME doctor’s finding that a claimant isn’t at MMI, the ALJ can

determine the claimant’s MMI status as a question of fact.

¶25   As always, in resolving such a dispute, we start with the language and

structure of the statutory scheme in question. We begin by widening our lens and


                                         13
looking at the authority of ALJs under the Act generally before narrowing our

focus to the language of section 8-42-107(8)(b)(III) specifically.

                         1. ALJs’ Authority Under the Act

¶26    The Act empowers ALJs to “decide all matters arising under [the Act].”

§ 8-43-201(1) (emphasis added). It also authorizes ALJs to make “evidentiary

rulings” and issue “orders” as required “[i]n connection with hearings.”

§ 8-43-207(1)(c), (k), C.R.S. (2019); see § 8-40-201(15) (defining “order” to include

“any decision . . . or other determination arrived at by [an ALJ]”). Whether a party

has overcome a twenty-four-month DIME doctor’s opinion regarding a claimant’s

MMI status is therefore a question of fact for the ALJ as the “sole arbiter of

conflicting medical evidence.” Davison, 84 P.3d at 1031; Magnetic Eng’g, 5 P.3d at

387.

¶27    Before an ALJ concludes that an employer has overcome the DIME doctor’s

opinion, conflicting evidence regarding whether a claimant has reached MMI must

exist. After all, the clear-and-convincing-evidence standard requires an employer

to prove that it’s highly probable the DIME doctor’s MMI opinion is incorrect.

Metro Moving, 914 P.2d at 414. “[I]f a factual issue arises as to the attainment of

MMI, then the ALJ must resolve that issue.” Monfort Transp. v. Indus. Claim Appeals

Office, 942 P.2d 1358, 1360 (Colo. App. 1997). And a resolution of those conflicting

opinions requires the ALJ to determine which physician is correct: the DIME


                                          14
doctor who didn’t place the claimant at MMI or the third-party physician who did.

See Postlewait v. Midwest Barricade, 905 P.2d 21, 24 (Colo. App. 1995) (noting that an

ALJ is not bound to credit any one physician’s opinion regarding MMI when

weighing the sufficiency of medical evidence under section 8-42-107(8)(b)(III)).

Therefore, it’s within the ALJ’s power as the arbiter of evidentiary disputes in

DIME dispute hearings to determine whether an injured employee has reached

MMI.5

¶28   Contrary to the division’s opinion below, an ALJ’s statutory power to render

evidentiary decisions does not disappear merely because the ATP and the DIME

doctor agree that a claimant hasn’t reached MMI. The court of appeals concluded

that when “there is no conflict between the ATP’s and DIME physician’s opinions

. . . there [i]s no conflict [in medical opinions] for the ALJ to resolve.” Burren, ¶ 15.

But the statute expressly injects the opinions of third-party physicians into the

twenty-four-month DIME process: Before an employer may request a twenty-four-




5We note that subsection (8)(b)(III) doesn’t only address situations where a DIME
doctor has placed an employee at MMI. The statute provides parties an
opportunity to challenge a DIME doctor’s “finding regarding [MMI].”
§ 8-42-107(8)(b)(III) (emphasis added). “Regarding” simply means “with respect
to : concerning.” Merriam-Webster Dictionary, https://www.merriam-
webster.com/dictionary/regarding;       [https://perma.cc/2UJ9-EDNZ].        Thus,
subsection (8)(b)(III) applies whether the DIME doctor found the employee at
MMI or not at MMI.

                                           15
month DIME, a third-party physician must have placed the claimant at MMI.

§ 8-42-107(8)(b)(II)(D). And if the employer presents the opinion of a third-party

physician when it invokes the twenty-four-month DIME process, nothing in the

statute prevents the ALJ from considering that opinion. Mosley v. Indus. Claim

Appeals Office, 78 P.3d 1150, 1153 (Colo. App. 2003) (noting that an ALJ is “free to

consider the other medical evidence” concerning a claimant’s MMI status).

¶29   Accordingly, if an employer overcomes a twenty-four-month DIME

doctor’s MMI opinion, an ALJ may determine an employee’s MMI status as a

question of fact.

          2. The ICAO’s Interpretation of Section 8-42-107(8)(b)(III)

¶30   The ICAO has interpreted section 8-42-107(8)(b)(III) to allow ALJs to

determine an employee’s MMI status as a question of fact after an employer

overcomes the twenty-four-month DIME doctor’s MMI determination, even if both

the DIME doctor and the employee’s ATPs agree that the employee hasn’t reached

MMI. McFadden v. Sun Health Care, W.C. No. 4-710-119, 2011 WL 737114 (Colo.

I.C.A.O. Feb. 25, 2011).

¶31   In McFadden, the employer and the insurer requested a DIME after none of

the ATPs placed the employee at MMI. Id. at *1. The DIME doctor agreed with

the ATPs and found that the employee wasn’t at MMI; however, the employer and

insurer challenged the DIME doctor’s opinion under subsection (8)(b)(III),


                                        16
presenting evidence by a third-party physician that the claimant had reached

MMI. Id. at *1–2. The ALJ concluded that the employer and insurer had overcome

the DIME doctor’s findings by clear and convincing evidence and placed the

claimant at MMI, crediting the employer’s third-party physician’s testimony. Id.

¶32   The ICAO upheld the ALJ’s decision. Id. at *3. Like the panel that reviewed

Burren’s claim, the McFadden panel approved: (1) the ALJ’s reliance on a third-

party physician’s testimony regarding the employee’s MMI status, id. at *2; and

(2) the ALJ’s decision to place the claimant at MMI even though neither the DIME

doctor nor the ATP had placed the employee at MMI, id. at *2–3. Thus, McFadden

supports allowing an ALJ to place a claimant at MMI as part of the DIME dispute

process, even if a third-party physician is the only doctor who found the employee

at MMI.

¶33   Because the ICAO administers the Act, this court defers to its reasonable

statutory interpretations. Pinnacol Assurance v. Hoff, 2016 CO 53, ¶ 26, 375 P.3d
1214, 1220. And since the McFadden panel’s interpretation of section 8-42-107(8)(b)

reasonably aligns with the plain language and structure of the Act, we defer to it

today.6




6 Burren asserts that McFadden doesn’t represent the ICAO’s interpretation of
section 8-42-107(8)(b), because the employee only challenged whether the ALJ’s
decision was supported by substantial evidence, not the ALJ’s interpretation of
                                        17
      3. The Legislature’s Intent in Adding the Twenty-Four-Month DIME
                                     Provisions

¶34     Finally, by adding the twenty-four-month DIME provisions in section

8-42-107(8)(b)(II) and (III), the legislature contemplated the need for ALJs to

resolve an employee’s MMI status at a “hearing” in cases such as Burren’s. The

division’s holding would impede that legislative goal.

¶35     Originally, the Act allowed only ATPs to place an employee at MMI. See

Ch. 112, sec. 1, § 8-42-107(8)(b), 1996 Colo. Sess. Laws 456, 456–57. If an ATP

refused to do so, the Act did not provide employers the opportunity to obtain a

second opinion from a neutral, division-sponsored physician. But in 1996 the

General Assembly added the twenty-four-month DIME provisions in section

8-42-107(8)(b). See 1996 Colo. Sess. Laws at 457. The legislature also amended

section 8-42-107(8)(b)(III) to allow employers to overcome a DIME doctor’s

opinion by clear and convincing evidence, thus indicating that section

8-42-107(8)(b) should function to ensure that employers and insurers receive an




section 8-42-107(8)(b). True, the employee in McFadden simply argued that the ALJ
erred in finding that the employer overcame the DIME doctor’s opinion by clear
and convincing evidence. 2011 WL 737114, at *2. But if the McFadden panel hadn’t
construed section 8-42-107(8)(b) to permit an ALJ to credit, over the contrary
opinions of an ATP and a DIME doctor, a third-party physician’s testimony that
an employee has reached MMI, it wouldn’t have upheld the ALJ’s order.
                                       18
accurate second opinion. See 1996 Colo. Sess. Laws at 457. The division’s holding

severely limits the remedial power of these provisions.

¶36   The division relied on this court’s decision in Williams to hold that a claimant

must return to the ATP for continued treatment if the ATP and DIME doctor agree

that the claimant isn’t at MMI. Burren, ¶¶ 17–18. But in Williams, the employer

did not challenge the DIME doctor’s MMI opinion. 147 P.3d at 34–35. Thus, the

DIME doctor’s determination that the claimant hadn’t reached MMI retained its

presumptive effect. Magnetic Eng’g, 5 P.3d at 387. Here, Destination Maternity not

only challenged but overcame the DIME doctor’s opinion by clear and convincing

evidence. Therefore, Williams is inapposite.

¶37   The division recognized that its “interpretation of the statute effectively

precludes an employer’s ability to challenge a twenty-four-month DIME when the

DIME agrees with the ATP that a claimant is not at MMI.” Burren, ¶ 19. The

division justified its holding by noting that “prior to the addition of section

8-42-107(8)(b)(II) in 1996, employers were at the mercy of ATPs and had no

recourse to challenge perpetual care; treatment simply continued until an ATP

placed the claimant at MMI.” Id.

¶38   While the division’s observation is correct, its holding fails to give full effect

to the statutory amendments. First, the division’s approach returns the claimant

to the ATP for continued treatment, even though the legislature added the twenty-


                                          19
four-month DIME provision to prevent unending care by an ATP when conflicting

medical evidence indicates the claimant has reached MMI and two years have

passed since the date of injury. See 1996 Colo. Sess. Laws at 457. And, just as the

division noted, it would essentially prevent employers from challenging a DIME

doctor’s determination that a claimant isn’t at MMI if the ATP also found the

claimant isn’t at MMI. Yet courts should avoid statutory constructions that would

render certain provisions “without practical effect.” Howard v. People, 2020 CO 15,

¶ 13, 458 P.3d 893, 897 (quoting Roberts v. Bruce, 2018 CO 58, ¶ 9, 420 P.3d 284, 286).

Therefore, we avoid such a construction here.

¶39   The division also proposed an alternate solution for employers in this

situation—“reinvok[e] the twenty-four-month DIME process at an appropriate

time in the future.” Burren, ¶ 19. This suggestion might allow employers to obtain

a more accurate second opinion regarding an injured employee’s MMI status, as it

would permit the appointment of a new DIME doctor. But nothing in subsection

(8)(b)(III) indicates that an employer should be forced to reinvoke the twenty-four-

month DIME process if it has already overcome the original DIME doctor’s MMI

determination.    Had the legislature intended the twenty-four-month DIME

process to function in that manner, it could’ve said so. It did not, and “[w]e do not

add words to the statute.” People v. Diaz, 2015 CO 28, ¶ 12, 347 P.3d 621, 624

(quoting Turbyne v. People, 151 P.3d 563, 567 (Colo. 2007)). Moreover, the division’s


                                          20
suggestion could have the effect of placing employers on a kind of MMI hamster

wheel, where they might repeatedly reinvoke the twenty-four-month DIME

process without resolution. The language and structure of the statute don’t

support a construction that yields that potential outcome.

        C. Whether an ALJ Can Determine Permanent Impairment

¶40   Burren also argues that we shouldn’t allow an ALJ to place an employee at

MMI on these facts because of the effect on a claimant’s permanent impairment

rating. More pointedly, Burren contends that only an ATP or a DIME doctor can

determine a claimant’s permanent impairment rating, and those physicians cannot

provide that rating until placing the claimant at MMI. Thus, allowing an ALJ to

place a claimant at MMI in such cases and then determine a claimant’s permanent

impairment would deprive claimants of their statutory right to an ATP- or DIME

doctor-approved rating and force injured employees to undertake the financially

burdensome task of presenting their own evidence regarding permanent

impairment.

¶41   We disagree. First, the Act doesn’t specify that only ATPs and twenty-four-

month DIME doctors may determine a claimant’s permanent impairment rating.

ATPs and DIME doctors may calculate a claimant’s impairment rating.            See

§ 8-42-107(8)(b)(III), (c). But so too may any other level-II-accredited physician.




                                        21
§ 8-42-101(3.6)(b), C.R.S. (2019); § 8-42-107(8)(c).7   And a level-II-accredited

physician may participate in a workers’ compensation case without serving as one

of the employee’s ATPs or as a DIME doctor. For example, Dr. Fall (the third-party

physician hired by Destination Maternity to examine Burren) is a level-II-

accredited physician and thus qualified to determine Burren’s impairment rating.

Yet Dr. Fall served as neither an ATP nor a twenty-four-month DIME doctor in

this case. So, we reject Burren’s contention that we should not allow an ALJ to

place a claimant at MMI and then address the employee’s impairment rating in

cases like this one.

¶42   We also reject Burren’s assertion that allowing an ALJ to determine a

claimant’s impairment rating under these circumstances forces an injured

employee to undertake the financially burdensome task of producing evidence of

impairment from a third-party physician. Both the Act and the procedures of the

Division of Workers’ Compensation (the “DWC”) include safeguards that prevent

such an outcome. Notably, the statute doesn’t require that an ATP or a twenty-

four-month DIME doctor first place an employee at MMI before calculating the




7  The accreditation system functions to “provide physicians with an
understanding of the administrative, legal, and medical roles and . . . is accessible
to every licensed physician, with consideration of specialty and geographic
diversity.” § 8-42-101(3.6)(e).

                                         22
employee’s permanent impairment rating.        True, if an ATP or DIME doctor

determines that a claimant has reached MMI, then that physician must determine

the claimant’s impairment rating. § 8-42-107(8)(b)(III), (c). But nothing in the

statute prevents an ATP or DIME doctor from providing a provisional rating for

the ALJ to consider at a DIME dispute hearing.8

¶43   In fact, the DWC specifically directs twenty-four-month DIME doctors to

address impairment if requested by the parties, even if the DIME doctor determines

the claimant hasn’t reached MMI. Colo. Dep’t of Labor & Emp’t, Div. of Workers’

Compensation Desk Aid #11—Impairment Rating Tips: DIME Panel Physician

Notes, 14 (“Remember that a DIME is a legal/medical proceeding and you are

being asked to provide specific information. If the party requesting the DIME has




8Burren cites court of appeals caselaw that she contends requires an ATP or DIME
doctor to first place the employee at MMI before rating the claimant’s permanent
impairment. See Dziewior v. Mich. Gen. Corp., 672 P.2d 1026, 1030 (Colo. App. 1983)
(noting that “permanent disability generally cannot be determined until the
authorized physicians treating a claimant for work-related injuries advise that
they can do nothing further for the claimant”); accord MGM Supply Co. v. Indus.
Claim Appeals Office, 62 P.3d 1001, 1005 (Colo. App. 2002). However, the court of
appeals decided Dziewior before the General Assembly amended section
8-42-107(8)(b) to include the twenty-four-month DIME dispute provisions, and
nothing in the Act prevents a DIME doctor from providing a provisional
impairment rating. Accordingly, we decline to interpret section 8-42-107(8)(b) to
prevent DIME doctors from providing provisional ratings.

                                        23
asked that impairment be addressed, and if you find the patient not at MMI for that work-

related injury, you should nevertheless provide a rating for that injury.”).

¶44    Here, the DWC directed Dr. Henke, the twenty-four-month DIME doctor

who examined Burren, to address permanent impairment.                   Thus, Dr. Henke

should have provided Burren with a provisional impairment rating that she could

have introduced at the DIME dispute hearing. Although Dr. Henke failed to

provide the rating as requested by Destination Maternity, the DWC again offered

both parties the opportunity to solicit a provisional rating from Dr. Henke. In the

Division’s letter to Burren notifying her that Dr. Henke did not place her at MMI,

the Division stated: “If the physician did not provide a rating, and either or both

parties desire that a rating (for informational purposes) be provided, please

convey your request to the [Independent Medical Examination] Unit and we will

forward it to the physician.”

¶45    Thus, neither the Act nor the DWC’s procedural rules prevented Burren

from obtaining a DIME doctor-approved provisional rating, free of charge to her.

Burren simply elected not to do so.

¶46    We therefore decline to deprive ALJs of their authority to place an employee

at MMI because of the effect on an employee’s permanent impairment rating.

Once an ALJ determines an employee has reached MMI, the employee’s




                                            24
permanent impairment rating becomes a question of fact that the ALJ can resolve

after considering any conflicting medical evidence regarding impairment.9

                                 III. Conclusion

¶47   We reverse the judgment of the court of appeals and remand this case to the

court of appeals for further proceedings consistent with this opinion.

JUSTICE MÁRQUEZ dissents.




9Burren also argues that she never received notice that the ALJ would address her
permanent impairment rating at the DIME dispute hearing, and this deficiency
deprived the ALJ of jurisdiction to address impairment. However, Burren didn’t
raise this argument in her petition to review the ALJ’s order or in her appeal to the
ICAO. Accordingly, Burren waived her right to challenge the ALJ’s order on this
ground. See Bermel v. BlueRadios, Inc., 2019 CO 31, ¶ 18 n.4, 440 P.3d 1150, 1154 n.4
(declining to address an argument because the party “failed to raise this argument
before the lower courts,” so the “issue [was] not properly presented for our
consideration”).
                                         25
JUSTICE MÁRQUEZ, dissenting.

¶48   Where an employer-selected authorized treating physician (“ATP”) and a

Division Independent Medical Examination (“DIME”) physician reach opposite

conclusions about whether a claimant has reached maximum medical

improvement (“MMI”) for a work-related injury, I agree that an administrative

law judge (“ALJ”) may resolve the conflict as a factual matter by crediting one

physician’s determination over the other. But where both the ATP and DIME

physician conclude that a claimant has not reached MMI, I disagree that the

Workers’ Compensation Act authorizes the ALJ to conclude otherwise based on

the opinion of an employer-retained third-party physician.

¶49   In construing the Act to reach a contrary result, the majority upsets the

careful balance between employee and employer rights struck by the legislature

and effectively gives employers yet a third bite at the apple to establish that a

claimant has reached MMI. The majority also gives deference to a nonbinding

Industrial Claim Appeals Office (“ICAO”) ruling that contains no statutory

analysis whatsoever. Even more troubling, the record here simply does not

support an MMI date of June 28, 2016, for all of the claimant’s workplace injuries.

No doctor—not even the employer-hired third-party physician—opined that the

claimant had reached MMI for her arm and shoulder injuries as of that date.




                                         1
¶50   I would affirm the court of appeals and hold that the Act does not authorize

an ALJ to find MMI where neither an ATP nor a DIME physician has placed the

claimant at MMI. Like the court of appeals, I conclude that nothing prevents an

employer from reinvoking the twenty-four-month DIME process, and thus,

employers still have avenues to challenge a claimant’s ongoing treatment. But

unlike the majority, I would not read into the Act a remedy that the legislature did

not provide for the relatively rare situation presented here. Because I disagree

with the majority’s construction of the Act, and because the record does not

support the June 28, 2016 MMI date in any event, I respectfully dissent.

                        I. Facts and Procedural History

¶51   Susan Burren sustained work-related injuries to her neck, arm, and shoulder

in September 2014. Burren received treatment from several ATPs, none of whom

placed her at MMI. Destination Maternity retained a third-party physician, Dr.

Allison Fall, to examine Burren. On June 24, 2015, Dr. Fall opined that Burren was

not at MMI, but she anticipated that Burren would reach MMI “in three to six

months.”

¶52   On June 28, 2016, one of Burren’s ATPs, Dr. Homer, placed Burren at MMI

for her cervical spine injury only, but no ATP placed Burren at MMI for her other

injuries; consequently, no ATP assigned her an overall MMI status or a permanent

impairment rating.


                                         2
¶53   Dr. Fall examined Burren a second time on August 9, 2016. At that time, Dr.

Fall opined that Burren had reached MMI with no permanent impairment.

¶54   Several weeks after receiving Dr. Fall’s opinion, Destination Maternity

requested a twenty-four-month DIME under section 8-42-107(8)(b)(II), C.R.S.

(2019), because no ATP had placed Burren at MMI for all of her injuries for over

two years. The DIME physician, Dr. Clarence Henke, agreed with Burren’s ATPs

that Burren had not reached MMI.

¶55   Unsatisfied, Destination Maternity requested a hearing to overcome the

DIME physician’s finding. At that hearing, Dr. Fall criticized the DIME report and

testified that Burren had not suffered a work-related injury to her cervical spine.

Dr. Fall did not modify the findings in her June 2015 or August 2016 reports

regarding MMI.

¶56   Following the hearing, the ALJ concluded that Destination Maternity had

overcome the DIME’s findings by clear and convincing evidence. Notably, in its

November 22, 2017 supplemental order, the ALJ incorrectly stated that Dr. Fall

opined that Burren was at MMI as of June 24, 2015: “On June 24, 2015, Allison Fall,

M.D., performed a second Respondents sponsored [examination].                Dr. Fall

reported that [Burren] was at MMI without impairment, and that there was no

work-related injury to [Burren]’s cervical spine.” In fact, Dr. Fall’s reports reflect

that she did not conclude that Burren was at MMI until August 9, 2016.


                                          3
¶57   In the conclusions of law portion of the order, the ALJ noted that “[t]he

determination of MMI must be made by an authorized treating physician.

§ 8-42-107(8)(b)(I),” and concluded “that [the ATP] placed [Burren]’s cervical spine

injury at MMI on June 28, 2016, with no impairment.” (Emphasis added.)

¶58   The ALJ ultimately concluded that Destination Maternity had overcome the

DIME report by clear and convincing evidence.           Regarding MMI, the ALJ

concluded that “[Burren] reached MMI as of June 28, 2016, and without permanent

impairment. As a result, [Burren] does not require any further treatment with

regard to her cervical spine.”1 (Emphasis added.)

¶59   Burren petitioned for ICAO review, contending that the ALJ erred in finding

her at MMI and assigning her a permanent impairment rating when no ATP or

DIME had found that she had reached MMI or assigned her an overall permanent

impairment rating. Burren also argued that the ALJ erred by finding she was at

MMI for only one of her three injuries, noting that the court of appeals has long




1 The ALJ’s reference to Burren’s cervical spine injury was not accidental. In its
initial order issued July 27, 2017, the ALJ expressly concluded that further
evaluation was necessary “to evaluate whether any further treatment is related to
or reasonably necessary to cure and relieve [Burren] from the effects of her right
upper extremity injuries.” Although this language regarding potential further
treatment of Burren’s shoulder and arm does not appear in the November 2017
supplemental order, the ALJ’s finding of MMI refers only to Burren’s cervical
spine both in the original order and the supplemental order.

                                         4
held that the Workers’ Compensation Act contains no provision for “partial” MMI.

See Paint Connection Plus v. Indus. Claim Appeals Office, 240 P.3d 429, 433 (Colo.

App. 2010).

¶60      The ICAO panel affirmed the ALJ’s order. In so doing, it agreed with Burren

that “MMI is not divisible and cannot be parceled out among the various

components of a multi-faceted industrial injury,” but concluded “that is not what

the ALJ did here.” Burren v. Destination Maternity, W.C. No. 4-962-740-06, 2018 WL
1403659, at *4 (Colo. I.C.A.O. Mar. 15, 2018). Instead, the panel reasoned, the ALJ

had found Burren was at MMI as of June 28, 2016, for all of her work-related

injuries based on the opinions of Dr. Fall and the ATP:

         The ALJ essentially adopted the opinions of . . . Dr. Fall and [the ATP],
         that the claimant reached MMI for all of her industrial injuries as of
         June 28, 2016 . . . . [S]ince the ALJ’s finding regarding the [June 28,
         2016] MMI date is supported by substantial evidence, namely the
         opinions of Dr. Fall and [the ATP], we have no basis to set aside the
         ALJ’s supplemental order on this ground. . . .

         Again, relying upon the opinions of Dr. Fall, the ALJ here found that
         the claimant was at MMI for all her industrial injuries on June 28,
         2016, with no impairment.
Id. at *4–5.

¶61      The ICAO panel reached this conclusion, even though

      • the ATP placed Burren at MMI as of June 28, 2016, for her cervical
        spine injury only;

      • the ALJ’s order finds MMI only with respect to Burren’s cervical spine
        injury, not all her injuries;


                                            5
      • no doctor opined that Burren reached MMI as of June 28, 2016, for her
        shoulder and arm injuries; and

      • Dr. Fall did not place Burren at MMI for her injuries until August 9,
        2016.

¶62      Burren appealed, and the court of appeals set aside the panel’s order,

concluding that section 8-42-107(8)(b)(II) of the Act does not permit an ALJ to

determine MMI when neither an ATP nor a DIME physician has placed the injured

worker at MMI. Burren v. Indus. Claim Appeals Office, 2019 COA 37, ¶¶ 1, 20,

__ P.3d __.        Having concluded that the panel misinterpreted section

8-42-107(8)(b)(II), the court of appeals did not address whether substantial

evidence supported the ALJ’s findings of fact. Id. at ¶ 20.

                                      II. Analysis

¶63      Understood in context, section 8-42-107(8)(b)(III) allows a claimant to seek to

overcome a twenty-four-month DIME doctor’s “finding regarding maximum

medical improvement and permanent medical impairment” by clear and

convincing evidence. As such, the provision provides the injured worker with a

response to the employer’s second bite at the MMI apple (the twenty-four-month

DIME process) when an employer-selected ATP has failed to find that the injured

worker has reached MMI but the DIME concludes that she has. But section

8-42-107(8)(b)(III) does not provide employers with yet a third bite at the MMI

apple by authorizing the ALJ to make a finding that the claimant has reached MMI



                                            6
based on the opinion of an employer-hired third-party physician where both the

ATP and the DIME physician have concluded otherwise.

¶64   Thus, I disagree with the majority’s interpretation of the Act. But I also

believe the record before us does not support the June 28, 2016 MMI date upheld

by the majority in any event.

             A. Section 8-42-107(8) and Determination of MMI

¶65   The declared purpose of the Workers’ Compensation Act is to “assure the

quick and efficient delivery of disability and medical benefits to injured workers

at a reasonable cost to employers, without the necessity of any litigation.”

§ 8-40-102(1), C.R.S. (2019). “The Act is remedial and beneficent in purpose and

should be liberally construed to accomplish its humanitarian purpose of assisting

injured workers and their families.” Williams v. Kunau, 147 P.3d 33, 38 (Colo. 2006).

¶66   As the majority correctly observes, maj. op. ¶¶ 5–6, a claimant under the Act

receives both medical treatment and temporary disability benefits until the worker

reaches MMI, § 8-42-105(3)(a), C.R.S. (2019), or the “point in time when any

medically determinable physical or mental impairment as a result of injury has

become stable and when no further treatment is reasonably expected to improve

the condition,” § 8-40-201(11.5), C.R.S. (2019). After reaching MMI, the claimant

stops receiving temporary disability benefits and can begin receiving permanent




                                         7
disability benefits if the injury resulted in permanent medical impairment. Maj.

op. ¶ 6; Harman-Bergstedt, Inc. v. Loofbourrow, 2014 CO 5, ¶ 13, 320 P.3d 327, 330.

¶67   Section 8-42-107(8)(b) of the Act establishes the procedure for determining

MMI; subsection (8)(b)(I) provides that an “authorized treating physician shall”

determine when the injured worker reaches MMI.

¶68   Because the employer or the employer’s insurer selects the ATPs who treat

an employee’s workplace injuries,2 see Kunau, 147 P.3d at 36, ATPs have been

viewed as potentially favoring the employer’s position.           In fact, when the

legislature first created the DIME process in 1991, Ch. 219, sec. 15, § 8-42-107(8)(b),

1991 Colo. Sess. Laws 1291, 1309, it was intended to provide claimants an

independent check on this potential for ATPs to be biased in favor of employers,

see Whiteside v. Smith, 67 P.3d 1240, 1246 (Colo. 2003) (“[T]he General Assembly

created the DIME system within the statutory scheme because of the potential for

treating physicians to be biased in favor of the employer and the insurer.”).

¶69   For many years, employers had no opportunity to challenge the ATP’s

finding that a claimant had not reached MMI. See Aren Design, Inc. v. Becerra,

897 P.2d 902, 904 (Colo. App. 1995). But in 1996, the legislature amended the Act




2Employers provide the employee with a list of ATPs from which the employee
must choose unless an exception is met. See generally § 8-43-404, C.R.S. (2019).

                                          8
to give employers a second bite at the MMI apple by providing an opportunity to

request a DIME where an ATP has determined that the claimant has not reached

MMI. See Ch. 112, sec. 1, § 8-42-107(8)(b), 1996 Colo. Sess. Laws 456, 456–57. Thus,

section 8-42-107(8)(b)(II) now provides that if “either party” disputes the ATP’s

determination of “whether the injured worker has or has not reached [MMI],” a

DIME doctor may be selected in accordance with section 8-42-107.2, C.R.S. (2019).

(Emphasis added.) But importantly, the employer or insurer may request a DIME

only if four conditions are met: (1) at least twenty-four months have passed since

the date of injury; 3 (2) a party has requested an MMI determination from the ATP;

(3) the ATP “has not determined that the employee has reached [MMI]”; and (4) a

third-party physician other than the ATP has determined that the claimant

reached MMI. § 8-42-107(8)(b)(II) (emphasis added).

¶70   Notably, under this scheme, the employer-retained third-party physician’s

examination serves only as a necessary threshold requirement to trigger the DIME

process. It does not supplant that process.

¶71   Under section 8-42-107(8)(c), if the ATP has determined that a claimant has

reached MMI and determines that the injury has resulted in permanent medical




3In 2013, the time an employer must wait to request a DIME was extended from
eighteen to twenty-four months. Ch. 301, sec. 6, § 8-42-107(8)(b), 2013 Colo. Sess.
Laws 1593, 1595.

                                         9
impairment, “the authorized treating physician shall determine a medical

impairment rating.” Alternatively, under section 8-42-107(8)(b)(III), if instead the

DIME physician “finds that the injured worker has reached [MMI]” through the

DIME process under subsection (8)(b)(II), the DIME physician “shall also

determine     the   [claimant’s]   permanent     medical     impairment     rating.”

§ 8-42-107(8)(b)(III) (emphasis added).

¶72   Subsection (8)(b)(III) goes on to state, “The finding regarding maximum medical

improvement and permanent medical impairment of an independent medical examiner

in a dispute arising under subparagraph (II) of this paragraph (b) may be

overcome only by clear and convincing evidence.” Id. (emphasis added).

¶73   Viewed in the context of section -107(8) as a whole, this quoted language

from subsection (8)(b)(III) allows a claimant to seek to overcome a DIME

physician’s finding of MMI and permanent medical impairment by clear and

convincing evidence. As described above, subsection (8)(b) is careful to set forth

when an ATP or a DIME physician determines that a claimant “has or has not”

reached MMI. On its face, subsection (8)(b)(III) addresses only the situation where

a DIME physician “finds that the injured worker has reached [MMI].” (Emphasis

added.)     Thus, it is the DIME physician’s “finding regarding [MMI] and

permanent medical impairment” that may be “overcome” by clear and convincing

evidence.


                                          10
       B. The Act Does Not Authorize the ALJ to Find MMI Based
        Solely on the Opinion of an Employer-Hired Third-Party
                               Physician

¶74   I believe the majority errs by interpreting section 8-42-107(8)(b)(III) to hand

employers yet a third bite at the MMI apple by construing that provision to allow

an ALJ to find that a claimant has reached MMI when both the ATP and the DIME

physician   have   concluded     otherwise.      Certainly    nothing   in   section

8-42-107(8)(b)(III) authorizes the ALJ to make such a finding based solely on the

opinion of an employer-hired third-party physician.          Rather than generally

“inject[ing]” the third-party physician’s opinion into the DIME process, maj. op.

¶ 28, the statute plainly limits the third-party physician’s evaluation of the

claimant to functioning as a necessary threshold requirement to trigger the DIME

process,4 § 8-42-107(8)(b)(II)(D). As noted above, it in no way substitutes for the

DIME itself. The majority’s interpretation, however, improperly elevates the

third-party physician’s MMI finding and equates it with the statutory role of the

ATP or DIME physician’s conclusion.

¶75   The majority reasons that its interpretation avoids rendering provisions of

the statute without practical effect. Maj. op. ¶ 38. But the provision allows an




4The DIME then has that third-party physician’s report available to her when she
makes her MMI determination.

                                         11
employee to challenge a DIME physician’s determination that a claimant has

reached MMI.      Thus, the provision continues to have important, practical

application where the ATP and DIME physician do not agree. And as the court of

appeals observed, even when the ATP and DIME physician agree a claimant has

not reached MMI, nothing precludes the employer from reinvoking the DIME

process. However, I am unwilling to read into the statute a remedy that the

legislature did not provide for the relatively rare situation where both an

employer-selected ATP and a DIME physician agree that a claimant has not

reached MMI.

¶76   Finally, to the extent the majority relies on the nonbinding ICAO opinion in

McFadden v. Sun Health Care, W.C. No. 4-710-119, 2011 WL 737114 (Colo. I.C.A.O.

Feb. 25, 2011), to support its interpretation of the Act, its deference to that opinion

is troubling. Maj. op. ¶¶ 30–33. Although we may defer to an agency’s reasonable

interpretation of its own statute, Kunau, 147 P.3d at 38, the panel ruling in

McFadden engaged in no statutory “interpretation” justifying this court’s

deference. Cf. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013) (“The

weight of deference afforded to agency interpretations . . . depends upon ‘the

thoroughness evident in its consideration, the validity of its reasoning, its

consistency with earlier and later pronouncements, and all those factors which

give it power to persuade.’” (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140


                                          12
(1944))). Thus, I disagree that McFadden supports the majority’s reading of the

statute.

           C. The Record Does Not Support the June 2016 MMI Date

¶77   Although I disagree with the majority’s statutory interpretation, I also note

that the June 28, 2016 MMI date is simply not supported by the record. As set out

above, the ICAO panel concluded that the ALJ had found Burren was at MMI as

of June 28, 2016, for all of her work-related injuries based on the opinions of Dr.

Fall and the ATP, even though the ATP placed Burren at MMI as of June 28, 2016,

for her cervical spine injury only; the ALJ’s order finds MMI only with respect to

Burren’s cervical spine injury, not all her injuries; no doctor opined that Burren

reached MMI as of June 28, 2016, for her shoulder and arm injuries; and Dr. Fall

did not place Burren at MMI for her injuries until August 9, 2016.

¶78   The majority sidesteps this issue by reasoning that these factual questions

are not within the scope of our certiorari review. Maj. op. ¶¶ 16–17 nn.1–2. I

disagree. The question in this case is whether the ALJ has the authority to find a

claimant at MMI where no ATP or DIME physician found the claimant at MMI.

But here, the ALJ’s order found the claimant at MMI as of June 2016 only for her

cervical spine injury, based on the ATP’s conclusion that Burren had reached MMI

as of June 2016 only for the cervical spine injury. In my view, the ICAO panel

erroneously construed the ALJ’s order to mean more than it said and arrived at an


                                        13
MMI date that is simply unsupported by the record or the ALJ’s findings and

order.5

                      III. Permanent Impairment Rating

¶79   Because I conclude that the ALJ could not find Burren had reached MMI

based on a third-party physician’s opinion, I need not reach the issue of the

permanent impairment rating. § 8-42-107(8)(c). Nonetheless, I briefly lay out my

concerns with the majority’s permanent impairment rating analysis.

¶80   First, the majority relies on sections 8-42-107(8)(c) and 8-42-101(3.6)(b),

C.R.S. (2019), to reason that because Dr. Fall was a level-II physician, she was

authorized to find a permanent impairment rating for Burren. Maj. op. ¶ 41.

However, that Dr. Fall was qualified to make such a finding does not mean she

was acting in the proper capacity to make such a finding in this case, and, as the

majority notes, “Dr. Fall served as neither an ATP nor a twenty-four-month DIME

doctor in this case.” Id. Instead, much like with the MMI finding, the statute

authorizes an ATP or DIME physician to determine a permanent impairment

rating. § 8-42-107(8)(c) (“When the injured employee’s date of maximum medical




5 Although Burren did not challenge whether the record supported the ALJ’s MMI
finding in her briefing to this court, she had no reason to petition for certiorari
review on that issue because she was the prevailing party at the court of appeals
and, because the division agreed with her statutory interpretation, it did not reach
whether substantial evidence supported the ALJ’s findings of fact. Burren, ¶ 20.

                                        14
improvement has been determined . . . the authorized treating physician shall

determine a medical impairment rating as a percentage of the whole person

. . . .”); -107(8)(b)(III) (“[I]f the independent medical examiner selected pursuant to

subparagraph (II) of this paragraph (b) finds that the injured worker has reached

maximum medical improvement, the independent medical examiner shall also

determine the injured worker's permanent medical impairment rating.”).

¶81   Second, the majority appears to blame Burren for the shortcomings in the

DIME physician’s report. The DIME physician did fail to issue a provisional

permanent impairment rating. But such a rating is merely recommended; it is not

required by statute. Colo. Dep’t of Labor & Emp’t, Div. of Workers’ Compensation

Desk Aid #11—Impairment Rating Tips: DIME Panel Physician Notes, 14 (“If the

party requesting the DIME has asked that impairment be addressed, and if you

find the patient not at MMI for that work-related injury, you should nevertheless

provide a rating for that injury.” (original emphases omitted, emphasis added)).

The majority implies that Burren should be faulted because she failed to request

that the DIME provide such a rating. Maj. op. ¶¶ 44–45. Yet Destination Maternity

requested the DIME and wanted a finding on permanent impairment; thus, I see

no reason to hold Burren responsible for the DIME doctor’s failure to issue a




                                          15
provisional rating.6 I worry the majority’s opinion today disadvantages claimants

who fail to seek their own expert to testify at any hearing where the employer

challenges the ATP and DIME physician’s opinions that the claimant has not

reached MMI. Imposing such a disadvantage on claimants who fail to seek their

own experts undermines the purpose of the statute to avoid litigation.            See

§ 8-40-102(1).

                                IV. Conclusion

¶82   Because I disagree with the majority’s statutory interpretation, and because

the MMI date is unsupported by the record in this case, I respectfully dissent.




6Burren also argues she lacked adequate notice that permanent impairment would
be decided at the hearing. Maj. op. ¶ 46 n.9. This too may explain why Burren
might not have followed up with the DIME about a provisional permanent
impairment rating.

                                        16